PART I: CODE OF ETHICS Halcyon Capital Management LP And Affiliated Managers April 2017 TABLE OF CONTENTS Page I. Statement of Ethics 1 A. Principles of Ethical Behavior 1 B. The Fiduciary Duty 2 C. Other Duties 3 1 . Confidentiality 3 2 . Reporting Possible Violations of the Code of Ethics 4 3 . Reporting and Organizational Structure 5 4 . Compliance Program 5 5 . Certifications 5 6 . Annual Review 6 7 . Compliance Responsibilities: Related Individuals 6 II. Protection of Material Nonpublic Information 6 A. Introduction 6 B. Scope of Policy 7 C. Insider Trading Ban 7 1 . Legal Considerations Related to Material Nonpublic Information 7 2 . Prohibition 8 3 . Application of Prohibition 8 4 . Information Presumed to Be “Material” 8 5 . Information Presumed to Be “Nonpublic” 8 6 . Merger Situations 9 7 . Foreign Jurisdictions 9 D. Preserving Proprietary and Material Nonpublic Information 10 1 . Restrictions on Disclosures 10 2 . Unauthorized Disclosure of Nonpublic Information 10 E. Fraud and Market Manipulation 10 F. Reporting Requirement – Restricted List 10 1 . Obtaining Approval for Receiving Nonpublic Information 10 2 . Process for Placing Issuers on our Public Restricted List or our Private Issuer Database 11 3 . Application of the Restricted List 13 4 . Additional Restrictions: the Watch List 13 III. Personal Trading/Employee Investments 14 A. Transactions and Securities Covered 14 B. Disclosure of Personal Accounts 16 C. Confirmations and Periodic Account Statements 17 D. Approval Requirement 17 i E. Duplication of Client Transactions 18 F. Violations 18 IV. Record Retention Policy 18 Exhibit A – Initial Certification of Compliance A-1 Exhibit B – Annual Certification of Compliance B-1 Exhibit C – Personal Account Listing Questionnaire C-1 Exhibit D – Approved Personal Trading Broker Accounts List D-1 Exhibit E – Management Companies List E-1 Exhibit F – Required Books and Records F-1 Exhibit G – Private Information Disclosure G-1 Exhibit H – Personal Trading Accounts and Holdings Certification H-1 Exhibit I – Broker Notification Letter I-1 Exhibit J – Quarterly Non-Discretionary Accounts Certification J-1 ii I. Statement of Ethics A. Principles of Ethical Behavior Our reputation in the investment community with our clients and with those individuals and organizations with whom we have contact depends upon the trust and professionalism with which we conduct the affairs of Halcyon Capital Management LP (“HCM”) which, together with its affiliated management entities listed on Exhibit E (each, a “Management Company”), is referred to as “Halcyon.” Halcyon’s advisory clients are collectively referred to as the “Advisory Clients.” The Advisory Clients of Halcyon generally consist of (i) collective and single investor funds sponsored by Halcyon (“Halcyon Funds”), (ii) managed accounts and collective or single investor vehicles sponsored by third parties for which Halcyon acts as investment advisor (“Managed Accounts”), and (iii) collateralized loan or debt obligation vehicles (“CLOs”), in each instance including registered investment companies. HCM is a Registered Investment Adviser with the U.S. Securities and Exchange Commission (the “SEC”). Certain of HCM’s direct and indirect subsidiaries, including, without limitation, Halcyon Event-Driven Management LP, Halcyon Loan Management LLC, Halcyon Loan Investment Management LLC, Halcyon Loan Investors LP, Halcyon Loan Advisors LP, Halcyon Neptuno II Management LLC, Halcyon Arbitrage Management LP (“HARB”), Halcyon Special Situations Management LP, Halcyon Credit Management LP, Halcyon Arbitrage UCITS Management LP, Halcyon Long Duration Recoveries Management LP, Halcyon European Asset Management LLP (“HEAM”) and Halcyon Loan Advisors (UK) LLP (“HLAUK”) are relying advisors under HCM’s SEC registration. Halcyon Arbitrage IC Management LP, a subsidiary of HARB, is also a Registered Investment Adviser with the SEC. HLAUK is authorized and regulated by the UK Financial Conduct Authority (the “FCA”). The SEC, pursuant to the Investment Company Act of 1940, as amended (the “1940 Act”) 1 and the Investment Advisers Act of 1940 (the “Advisers Act”), requires all investment advisers registered with the SEC to adopt and implement written policies and procedures reasonably designed to prevent violations of the federal securities laws, and to review those policies and procedures annually for their adequacy and the effectiveness of their implementation. These rules are designed to protect investors by ensuring that advisers have internal programs designed to enhance compliance with the federal securities laws. Any actions that would serve to erode feelings of trust and confidence are detrimental both to our reputation and to our ability to conduct our business in an orderly and profitable manner. The Code of Ethics applies to every Halcyon partner, member, employee and full-time consultant (collectively, “Employees”). You should note, moreover, that to the extent the provisions of this Code of Ethics are more restrictive than other policies, this Code of Ethics applies. In the event of any conflict between the terms of this Code of Ethics, on the one hand, and the terms of any written employment agreement or operating agreement entered into by and between the Employee and any Management Company, on the other hand, the terms of such employment agreement or 1 One or more of the Management Companies may serve as investment adviser or sub-adviser to an investment company registered under the 1940 Act. In that event, any such Management Company would be subject to the 1940 Act, including Rule 17j-1 thereunder, with respect to such Registered Investment Company. operating agreement will control. Notwithstanding any such differences however, in all instances Employees must comply with relevant law. Employees who allow their actions to be guided by a narrow interpretation of the law, rather than by the law, the spirit of the law and sensitivity to best business and personal practices, run the risk of harming themselves as well as Halcyon. In an effort to guide you in your actions, Halcyon has adopted the Code of Ethics and Compliance Policies and Procedures that address many of the conflicts of interest that may arise in our business (collectively with the Employee Handbooks, the “Compliance Manual”). The Compliance Manual will be updated and amended as necessary by the Chief Legal Officer / Chief Compliance Officer, and material edits will be approved by the HCM Executive Committee. The legal and compliance personnel of Halcyon (collectively, the “Legal and Compliance Department”) test and monitor Employees’ adherence to these policies on a regular basis, as appropriate in light of relevant facts and circumstances. However, no one set of policies and procedures will ever completely address every potential situation that may arise; accordingly, each Employee must apply high personal standards of integrity to all actions relevant to our business. Failure to apply such standards and to exercise good judgment, as well as other actions that constitute violations of the Code of Ethics, may result in the imposition of sanctions, including suspension or dismissal. B. The Fiduciary Duty This Code of Ethics is based on the principle that you, as an Employee of Halcyon, owe a fiduciary duty to Halcyon and its Advisory Clients. This Code of Ethics applies to all “Access Persons.” 2 Accordingly, you must avoid activities, interests, and relationships that might interfere or appear to interfere with making decisions in the best interests of the Advisory Clients, whose interests always are considered first and Halcyon’s, second. At all times, you must abide by the following Rules of Conduct, any breach of which will be deemed to be material: 1. Place the interests of the Advisory Clients and their investors above your own personal interests . In other words, as a fiduciary you must scrupulously avoid serving your own personal interests ahead of the interests of our Advisory Clients. 2. Refrain from taking inappropriate advantage of your position . The receipt of investment opportunities, perquisites, excessive gifts, or entertainment from persons seeking business with Halcyon or the Advisory Clients could call into question the exercise of your independent judgment. You may not use the knowledge of Advisory Clients’ portfolio transactions to profit by the market effect of those transactions. 2 “Access Persons” means Employees, as well as any other persons so designated by the Chief Legal Officer / Chief Compliance Officer, who (i) have access to nonpublic information regarding Advisory Clients’ purchases or sales of securities, (ii) are involved in making securities recommendations to Advisory Clients, or (iii) have access to nonpublic recommendations or portfolio holdings. 2 3. Conduct all personal account transactions in full compliance with this Code of Ethics , including all preauthorization and reporting requirements. 4. Comply with all relevant U.S. federal, state, and foreign laws and regulations , including, among others, the Advisers Act, the Securities Exchange Act of 1934 , the 1940 Act and the Financial Services Act 2012 (UK), as applicable. 5. Comply with any reasonable good faith request or instruction of the Chief Legal Officer / Chief Compliance Officer or Halcyon Executive Committee of the relevant Management Company to which you report concerning the furtherance of Halcyons enforcement of the Compliance Manual, and compliance with applicable laws and regulations. This includes the provision of all information and assistance requested of you by Halcyon in such regard. 6. Immediately report any breaches or potential breaches of the Compliance Manual to the Chief Legal Officer / Chief Compliance Officer or the Halcyon Executive Committee of the relevant Management Company to which you report and do not engage in any conduct to cover up or impede any investigation that may occur. While Halcyon has not prohibited you and your families from developing personal investment programs, you must not take any action that could cause even the appearance that an unfair or improper action has been taken. Accordingly, you must follow the policies set forth in Section III Personal Trading/Employee Investments with respect to trading in any Employee or other account covered by these policies. Questionable situations will be resolved in favor of our Advisory Clients. Any questions concerning this Code of Ethics should be addressed to the Chief Legal Officer / Chief Compliance Officer. Technical compliance with the Code of Ethics procedures will not automatically insulate from scrutiny any actions that indicate an abuse or lapse of your fiduciary duties. C. Other Duties 1. Confidentiality All information relating to actual or potential investment intentions, activities, purchases/sales or portfolio composition of Halcyon or Advisory Clients is to be held in the strictest confidence. This confidentiality standard includes, in part, the strategic plans of Halcyon and any other nonpublic information the dissemination of which could prove detrimental to Halcyon. Additionally, Halcyon is committed to protecting the privacy and interests of limited partners, clients and investors pursuant to its obligations under the SECs Regulation S-P. Your obligation to hold confidential information, including information pertaining to Halcyons limited partners, clients and investors, in confidence and to refrain from disparaging Halcyon and the Advisory Clients will survive beyond your employment with Halcyon. 3 3 Employees should be mindful of the fact that this confidentiality obligation extends not only to oral communications but also to written communications in any format, including, without limitation, communications via email, instant messages, sms text, phone calls, faxes, as well as communications submitted, sent, posted or otherwise shared through 3 It may be desirable to disclose confidential information such as the size of equity or debt positions to proxy solicitors, the issuing company, other investors, or investment bankers or other professionals involved in a transaction or other relevant persons or entities. Information on positions may not be provided to such entities without the approval of a Managing Principal 4 or the Chief Legal Officer / Chief Compliance Officer. Disclosure of any other confidential information will require the approval of the relevant Executive Committee or of the Chief Legal Officer / Chief Compliance Officer, Chief Financial Officer or Director of Client Services. In addition, disclosure of information related to Advisory Clients that are registered as investment companies under the 1940 Act (each a “Registered Investment Company”) is subject to applicable Registered Investment Company policies, including without limitation, any Registered Investment Company Chief Legal Officer / Chief Compliance Officer approval or other requirements related to selective disclosure of portfolio information. 2. Reporting Possible Violations of the Code of Ethics Any Employee who has any concern or complaint regarding any compliance matter, possible or actual breach of the Compliance Manual, accounting or auditing matter, recording of information, record retention, conflict of interest, business ethics or any other matter concerning the honesty and integrity of Halcyon’s operations or policies, must report the matter to the Chief Legal Officer / Chief Compliance Officer as soon as possible. Submission of such information may be made in person, in writing, by phone, or reported via an ethics hotline (the “Ethics Hotline”), a specially designated telephone number that has been established for these reporting purposes. 5 The concern or complaint may be made anonymously, and all reasonable efforts will be made to keep the information confidential. All concerns and complaints will be addressed and investigated. Halcyon may take appropriate actions, including disciplinary action, including, where appropriate, dismissal. Any participant who intentionally misdirects, or otherwise improperly interferes with any such internal investigation, whether by providing false or misleading information or omitting facts, will also be subject to disciplinary action, up to and including discharge from employment.R etaliation against any individual as a result of bringing forward such questions, concerns or complaints is strictly prohibited. Similarly, retaliation is prohibited against any individual who provides accurate information to any law enforcement or regulatory agency about the possible commission of any federal offense. 6 Anyone who feels that he or she has been retaliated against social and professional media sites ( i.e. , chat rooms, online seminars, blogs, video sites, Facebook, Twitter, LinkedIn, Instagram and scores of others). 4 Managing Principals are those designated as such pursuant to their Employment Agreements or otherwise by the Operating Committee. 5 The Ethics Hotline number is (212) 796-3109. 6 Individuals are required to inform the Chief Legal Officer / Chief Compliance Officer of any such conduct first unless legally prohibited. 4 or threatened with retaliation for these reasons should report the matter immediately to the Chief Legal Officer / Chief Compliance Officer or the Senior Corporate Counsel. It is important to note that Halcyon holds and retains attorney-client privilege with respect to all compliance concerns and legal matters concerning Halcyon and Advisory Clients. Accordingly, the Chief Legal Officer / Chief Compliance Officer, Senior Corporate Counsel and any outside counsel represent Halcyon and/or Advisory Clients and not any Employee; for individual advice, an Employee should consult his or her own attorney at his or her own expense. Communications between an Employee and any attorney for Halcyon or Advisory Clients, including the Chief Legal Officer / Chief Compliance Officer, Senior Corporate Counsel or outside counsel, might not be kept confidential and may be reported to, among others, the relevant Executive Committee and relevant regulatory or law enforcement authorities. 3. Reporting and Organizational Structure The Chief Financial Officer exercises authority and responsibility for financial reporting, as well as margin and related matters for Halcyon. The Chief Legal Officer / Chief Compliance Officer is responsible for compliance matters relating to Halcyon. For purposes of compliance, including the enforcement of this Code of Ethics and the Compliance Policies and Procedures, the Chief Legal Officer / Chief Compliance Officer reports directly to the HCM Executive Committee. Any action to be taken pursuant to the Compliance Manual by the Chief Financial Officer, the Chief Legal Officer / Chief Compliance Officer and selected committees may be delegated by such officer or committee to one or more designees. A schedule of such designees is maintained by the Legal and Compliance Department. 4. Compliance Program After the start date of a new Employee, a compliance meeting will be held to reinforce his or her understanding of the Compliance Manual. Attendance is mandatory for any new Employee and optional for incumbent Employees, except as provided below. Employees are encouraged to raise compliance concerns or questions about specific policies or procedures. The Chief Legal Officer / Chief Compliance Officer will be responsible for organizing such meetings and conducting compliance training. A record of such training will be retained by the Chief Legal Officer / Chief Compliance Officer. All Employees must attend a mandatory annual compliance meeting, the purpose of which is to (i) communicate and reinforce legal and regulatory developments related to Halcyons activities, (ii) emphasize related compliance and enforcement procedures, and (iii) provide a forum for such Employees to ask questions and to receive authoritative guidance. Although the compliance meeting is held annually, additional training sessions are scheduled as warranted by emerging regulatory and compliance issues, or as needed to consider other relevant issues. Compliance meetings may occur in conjunction with the discussion of other matters; attendance for Employees will be mandatory or encouraged as issues dictate. 5. Certifications 5 At the time an Employee becomes affiliated with Halcyon, he or she is required to execute an Initial Certification of Compliance confirming having received and read the Compliance Manual and agreeing to abide fully by the policies and procedures prescribed therein. See Exhibit A, Initial Certification of Compliance. All Employees are required to execute an Annual Certification of Compliance as evidence of their continued obligations under the Compliance Manual. See Exhibit B, Annual Certification of Compliance. 6. Annual Review SEC Rule 206(4)-7 under the Advisers Act requires registered advisers to review, no less frequently than annually, the adequacy of the written policies and procedures and the effectiveness of their implementation. The SEC has stated that advisers, in designing policies and procedures, should identify conflicts and other compliance factors creating risk exposure in light of their particular operations and design policies and procedures addressing those risks. In examining Halcyons policies, the Chief Legal Officer / Chief Compliance Officer will take such relevant factors into account and will prepare a written report detailing the findings (the Annual Review). The Annual Review will be presented annually to the HCM Executive Committee and the independent directors of the offshore Halcyon Funds sponsored by Halcyon. Any Management Company that serves as investment adviser or subadviser to a Registered Investment Company is subject to Rule 17j-1 under the 1940 Act, which requires that no less frequently than annually, such Management Company will provide to the board of directors of such Registered Investment Company a written report that: (i) describes any issues arising under the Code of Ethics since the last report to the board, including, but not limited to, information about material violations of the Code of Ethics and any sanctions imposed in response to the material violation; and (ii) certifies that the Management Company has adopted procedures reasonably necessary to prevent Access Persons from violating the Code of Ethics. As applicable, the Chief Legal Officer / Chief Compliance Officer will work with a Registered Investment Company to provide this written report as necessary. 7. Compliance Responsibilities: Related Individuals Employees are personally responsible for ensuring that they, the members of their immediate families and those who reside in their personal households (See Related Persons in Section III: Personal Trading/Employee Investments) comply with the provisions and intent of this Code of Ethics. II. Protection of Material Nonpublic Information A. Introduction Halcyon seeks to foster a reputation for integrity and professionalism. That reputation is a vital business asset. The confidence and trust placed in us by our Advisory Clients represent something we value and that we will endeavor to pursue, protect and maintain. To further that mission, this policy sets forth procedures developed to prevent the misuse of material nonpublic information (MNPI) and other fraudulent or manipulative conduct in connection with 6 transactions in securities. These procedures are designed to avoid a conflict of interest with our Advisory Clients and to facilitate compliance with other laws and regulations to which Halcyon is subject. By adopting this policy, Halcyon seeks to comply with the stringent requirements of relevant securities laws. The policy statement reinforces Halcyon’s commitment to avoiding even the appearance of impropriety in connection with transactions on behalf of Advisory Client accounts. B. Scope of Policy No set of procedures is able to anticipate and address every situation that might give rise to a conflict of interest or constitute fraud. Therefore, this policy statement is drafted broadly; it will be applied and interpreted in a similar manner. Technical compliance with the procedures set forth in this policy statement is not sufficient. You also must comply with the spirit of the policy statement or face disciplinary actions, including possible dismissal. The policy applies to all Employees of Halcyon, and when determined by the Chief Legal Officer / Chief Compliance Officer, to certain Access Persons. The terms of the policy, as they relate to insider trading, also apply to the immediate families and those who reside in the personal households of such Employees (See Section III: “Personal Trading/Employee Investments” for a list of accounts construed as “Personal Accounts”). The laws of insider trading, conflict of interests and fraud are unsettled; an individual may be legitimately uncertain about the application of these procedures. Often, a simple question may forestall disciplinary action or complex legal problems. Any questions must be directed to the Chief Legal Officer / Chief Compliance Officer or the Senior Corporate Counsel. Violations of this policy will be viewed severely and may provide grounds for disciplinary sanctions, including dismissal for cause. C. Insider Trading Ban 1. Legal Considerations Related to Material Nonpublic Information Insider trading is a serious concern for Halcyon. The trading of securities of companies while in possession of MNPI relating to those companies may subject Halcyon and their Employees to severe penalties under relevant law. Liability can also extend to an individual who “tips” another person about such information when that person, in turn, conducts securities transactions or tips another.
